Name: Commission Regulation (EEC) No 3490/80 of 23 December 1980 on the maintenance of the withdrawal prices, reference prices and standard values to be used in calculating financial compensation in the fishery products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/ 14 Official journal of the European Communities 31 . 12 . 80 COMMISSION REGULATION (EEC) No 3490/80 of 23 December 1980 on the maintenance of the withdrawal prices, reference prices and standard values to be used in calculating financial compensation in the fishery products sector whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 ( 2 ), and in particular Article 1 1 (5 ) and the first subparagraph of Article 19 (6) thereof, Whereas, by Regulation (EEC) No 3444/80 (3 ), the Council decided to maintain the prices fixed by Regu ­ lations (EEC) No 2813 /79 (4 ), (EEC) No 2814/79(5 ), (EEC) No 281 5/79 ( 6) and (EEC) No 2816/79 ( 7) ; whereas the withdrawal prices, reference prices and standard values should therefore also be maintained until the prices are fixed for the 1981 fishing years ; HAS ADOPTED THIS REGULATION : Article 1 The withdrawal prices, reference prices and standard values fixed by Regulations (EEC) No 3051 /79 , (EEC) No 3052/79 , (EEC) No 3053/79 and (EEC) No 3056/79 shall remain in force until 1 February 1981 . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 20, 28 . 1 . 1976 , p. 1 . (') OJ No L 359 , 31 . 12 . 1980 . ( 3 ) OJ No L 359 , 31 . 12 . 1980 . ( «) OJ No L 320 , 15 . 12 . 1979 , p. 1 . ( 5 ) OJ No L 320 , 15 . 12 . 1979 , p. 3 . ( 6 ) OJ No L 320 , 15 . 12 . 1979 , p. 5 . ( 7 ) OJ No L 320 , 15 . 12 . 1979 , p. 6 .